FIRST DIVISION
                            PHIPPS, C. J.,
                   ELLINGTON, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                  November 21, 2014




In the Court of Appeals of Georgia
 A14A1463. DAVIS v. THE STATE.

      PHIPPS, Chief Judge.

      Wayne Anthony Davis appeals his convictions for kidnapping (with bodily

injury),1 aggravated assault (family violence),2 and failure to register as a sex

offender.3 He contends that the evidence was insufficient to support his convictions.


      1
        OCGA § 16-5-40 (a) (“A person commits the offense of kidnapping when
such person abducts or steals away another person without lawful authority or warrant
and holds such other person against his or her will.”); OCGA § 16-5-40 (d) (4)
(regarding punishment where the person kidnapped received bodily injury).
      2
         OCGA §§ 16-5-21 (b) (“A person commits the offense of aggravated assault
when he or she assaults: . . . (2) With a deadly weapon or with any object, device or
instrument which, when used offensively against a person, is likely to or actually does
result in serious bodily injury.” ); OCGA § 16-5-21 (k) (regarding punishment where
the offense is committed between, pertinently, persons living or formerly living in the
same household).
      3
          OCGA § 42-1-12.
The evidence was sufficient to support the convictions for kidnapping and aggravated

assault, so we affirm those convictions. However, because the evidence was not

sufficient to support the conviction for failure to register as a sex offender, we reverse

that conviction.

             In assessing whether the evidence was sufficient to support
      [Davis’s] convictions, we neither weigh the evidence nor judge the
      credibility of witnesses, but determine only whether, after viewing the
      evidence in the light most favorable to the prosecution, a rational trier
      of fact could have found the essential elements of the crime beyond a
      reasonable doubt.4


      So viewed, the evidence showed the following. Davis and L. A. had been

dating for several years and, from January 2011 to about May 2011, Davis resided

with L. A. in her home on Corps Airport Road in Decatur County, Georgia “the

majority of the time.” Although Davis operated a business in Bristol, Florida, he kept

clothing and other personal items at L. A.’s home, usually going to her home when

he left work; he “stayed” in L. A.’s home more than 30 days in 2011.




      4
       Dorsey v. State, 327 Ga. App. 226, 227-228 (757 SE2d 880) (2014) (footnote
and punctuation omitted).

                                            2
      On about May 2, 2011, about two days after L. A. ended the relationship, Davis

entered L. A.’s home and struck L. A. with a baseball bat several times on the head

and on the arm. He bound her hands, placed her in the trunk of a vehicle, and poured

gasoline over her head. With L. A. in the truck, Davis drove the vehicle for about 30

to 45 minutes, then let L. A. out of the trunk in a wooded area in Bristol, Florida and

threatened to kill her. L. A., who was then bleeding, dizzy, and unable to stand or

walk, persuaded Davis to summon help for her. Davis phoned 911, and L. A. was

taken by ambulance to a Tallahassee, Florida hospital. There, L. A. received, along

with other treatment, stitches to repair 20 centimeters of lacerations to her head.

When asked at trial whether L. A.’s injuries were significant, the emergency room

physician who had treated her characterized them as “horrible.”

      1. Without stating any specific basis therefor, Davis contends that the evidence

was insufficient to support the convictions for kidnapping (with bodily injury)5 and




      5
        The indictment charged Davis with kidnapping, pertinently alleging that he
abducted L. A. without lawful authority and held her against her will, with said act
resulting in bodily injury to L. A.

                                          3
aggravated assault.6 Based on the evidence presented, the contention is without

merit.7

       2. Davis contends that the evidence was insufficient to prove that he failed to

adhere to the requirements of OCGA § 42-1-12 (e) (7) because: (a) he was not

required to register the Corps Airport Road address, which was only his temporary

address; and (b) testimony from the state’s witness regarding Davis’s alleged failure

to register was insufficient to prove that he had failed to register as required by the

statute.

       The indictment charged that Davis committed the offense of failure to register

as a sex offender in that on or about May 2, 2011, in Decatur County, Georgia, he was

          required to register pursuant to OCGA § 42-1-12 (e) by virtue of having
       previously been convicted of the offense of Lewd Assault, Sexual
       Battery on Minor . . . on June 14, 1999, in Gadsden County, Florida, . .
       . and having been released from prison and having moved to the State
       of Georgia, did fail to comply with the requirements of OCGA § 42-1-12


       6
        The indictment charged Davis with aggravated assault (family violence),
pertinently alleging that he assaulted L. A. with a baseball bat, an object which when
used offensively is likely to and actually did cause serious bodily injury by striking
her arm and head, and that Davis and L. A. formerly had lived in the same household.
       7
        See generally Kinsey v. State, 326 Ga. App. 616, 626 (7) (a) (757 SE2d 217)
(2014); Lewis v. State, 317 Ga. App. 218, 220 (1) (735 SE2d 1) (2012).

                                            4
(f) by failing to notify the Decatur County Sheriff’s Office, within 72
hours prior to establishing his new residence, in violation of OCGA §
42-1-12 (n).


OCGA § 42-1-12 (e) pertinently provides:

Registration pursuant to this Code section shall be required by any
individual who: (1) Is convicted on or after July 1, 1996, of a criminal
offense against a victim who is a minor; (2) Is convicted on or after July
1, 1996, of a dangerous sexual offense; (3) Has previously been
convicted of a criminal offense against a victim who is a minor and may
be released from prison or placed on parole, supervised release, or
probation on or after July 1, 1996; (4) Has previously been convicted of
a sexually violent offense or dangerous sexual offense and may be
released from prison or placed on parole, supervised release, or
probation on or after July 1, 1996; . . . (7) Is a nonresident sexual
offender who enters this state for the purpose of employment or any
other reason for a period exceeding 14 consecutive days or for an
aggregate period of time exceeding 30 days during any calendar year
regardless of whether such sexual offender is required to register under
federal law, military law, tribal law, or the laws of another state or
territory[.]


OCGA § 42-1-12 (f) pertinently provides:

Any sexual offender required to register under this Code section shall:
. . . (2) Register in person with the sheriff of the county in which the
sexual offender resides within 72 hours after the sexual offender’s

                                    5
      release from prison or placement on parole, supervised release,
      probation, or entry into this state; . . . (3) Maintain the required
      registration information with the sheriff of each county in which the
      sexual offender resides or sleeps[.]


Any sex offender who fails to register as required under OCGA § 42-1-12 and who

fails to comply with the requirements of said code section shall be guilty of a felony.8

      Assuming, without deciding, that Davis was required to notify the Decatur

County Sheriff’s Office that he was establishing the Corps Airport Road address as

his residence, the state did not prove that he had failed to give such notice.

      At trial,9 to prove the charge that Davis had failed to register as a sex offender

as alleged in the indictment, the state called only one witness. After the witness stated

her name and affirmed that she had been sworn, the following examination occurred:

      Q: [L.C.], what do you do for the sheriff’s office?
      A: I register sex offenders.
      Q: What does that mean?
      A: If you’re a convicted sex offender, you have to register in the state
      where you live or where you’re employed, if you are in the state
      vacationing or volunteering, you have to register with that county where
      you are at.

      8
          OCGA § 42-1-12 (n) (1).
      9
          This was the second part of the bifurcated jury trial.

                                            6
      Q: And how many days do they have to be living there in the calendar
      year in order for them to register with you?
      A: If they’re there for 14 days or 30 day in calendar year, they have to
      register with the sheriff’s office.
      Q: And has a Wayne Anthony Davis ever registered and [sic] address on
      Corps Airport Road with you?10
      A: No, sir, he has not.
      Q: Have you ever seen him before?
      A: No.
      Q: And he has to register within 72 hours of changing the residence; is
      that correct?
      A: Seventy-two hours prior to moving, they have to register.


      The witness gave no further testimony. We note that the witness did not testify,

for example, that she was working at the sheriff’s office at the time Davis was

required to register, or that she was the only person in that office with whom Davis

could have registered; nor did the witness testify that if Davis had registered with the

sheriff’s office, his registration would be included in certain records and that she had

reviewed such records, but that no such registration was included therein.

      “[T]he burden of proof rests upon the State to prove every material allegation

of the indictment and every essential element of the crime charged beyond a


      10
           (Emphasis supplied.)

                                            7
reasonable doubt.” 11 A rational trier of fact could not have found beyond a reasonable

doubt from the evidence presented that Davis violated the sex offender registration

requirements of OCGA § 42-1-12.12 Therefore, the conviction for failure to register

as a sex offender must be reversed.

      Judgment affirmed in part and reversed in part. Ellington, P. J., and

McMillian, J., concur.




      11
         Sharpe v. State, 291 Ga. 148, 151 (4) (728 SE2d 217) (2012) (citation
omitted); see OCGA § 16-1-5 (“Every person is presumed innocent until proved
guilty. No person shall be convicted of a crime unless each element of such crime is
proved beyond a reasonable doubt.”).
      12
           See generally Eilers v. State, 304 Ga. App. 607-608 (697 SE2d 295) (2010).

                                           8